Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                           CASE NO.

 SECURITIES AND EXCHANGE COMMISSION,

        Applicant,

 v.

 CARLA MARIN,

       Respondent.
 _____________________________________________/

   SECURITIES AND EXCHANGE COMMISSION’S APPLICATION FOR AN ORDER
  TO SHOW CAUSE AND AN ORDER ENFORCING ADMINISTRATIVE SUBPOENAS

        Applicant Securities and Exchange Commission (the “Commission”) applies for an order

 compelling Respondent Carla Marin to comply with the Commission’s subpoena to appear for

 testimony in Miami, Florida [Exhibit 1, September 1, 2017 Subpoena for Testimony] and

 subpoena to produce documents [Exhibit 2, November 26, 2018 Subpoena for Documents]. The

 Commission also seeks an Order enforcing these administrative subpoenas. In support of this

 application, the Commission states as follows:

                                      I. BACKGROUND

        The Commission has been investigating Swiss America Securities, Ltd., formerly known

 as SureTrader and currently known as MintBroker International Ltd. (“Swiss America” or

 “SureTrader”), a Bahamas-based broker-dealer registered with the Securities Commission of the

 Bahamas but not with the Commission, and its owner, Guy Gentile, in connection with potential

 violations of the federal securities laws (the “Investigation”). Issues central to the potential
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 2 of 20



 violations include whether Swiss America’s customers include United States residents and the

 movement of customer funds.

        Marin is the owner and sole employee of Mint Custody Limited (“Mint Custody”), a

 Delaware corporation which Marin claims is in the business of “holding custody” and which

 appears to have held Swiss America customers’ funds during a time period relevant to the

 Commission’s Investigation. The Mint Custody account was under Marin’s exclusive control

 and she was the sole signatory on the account. Marin is also an attorney and a member of the

 New York bar. However, the Commission is not seeking to take her testimony concerning any

 attorney-client matters. Rather, we are seeking to take her testimony in her capacity as the owner

 of Mint Custody, and we are seeking documents. Marin failed to respond to the subpoena for

 documents, let alone identify any specific privileged materials responsive to it.

        Shortly after the Commission issued its first subpoena to Marin, she closed the Mint

 Custody bank account. Marin then failed to appear for testimony on the date set forth in the

 subpoena for testimony and failed to produce any documents on the production date.

        Since then, Marin has alternated between stating she would not appear for testimony

 absent a Court Order, agreeing to testimony dates in October 2018, requesting new dates for

 testimony in November or December 2018, and, most recently, stating in November 2018 that

 she will not appear for testimony anytime in the foreseeable future because her friend is

 experiencing a health crisis.

        Similarly, Marin has failed to comply with the subpoena for production, using a variety

 of tactics. She ignored the subpoena, then asserted she would not comply absent a Court order,

 then made a blanket assertion of attorney-client privilege without identifying any privileged

 documents, then claimed she never received the subpoena, and finally, after the Commission
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 3 of 20



 reissued the subpoena and served her again via hand delivery through a process server, she

 ignored the subpoena again.

        For the reasons set forth below, the Commission requests that this Court enter an Order to

 Show Cause, compelling Marin to appear before the Court and show cause why the

 Commission’s subpoenas for testimony and documents should not be enforced, and an Order

 enforcing the subpoenas.

                                 II. STATEMENT OF FACTS

                  A. The Commission’s Authority and Reason for Investigation

        1.      The Commission has issued a Formal Order Directing Private Investigation and

 Designating Officers to Take Testimony in the Matter of Traders Cafe (FL-03848) [Exhibit 3,

 Formal Order].

        2.      Under the Formal Order, members of the Commission’s staff are officers of the

 Commission empowered to administer oaths, subpoena witnesses, compel their attendance, take

 evidence, and require the production of any books, papers, correspondence, memoranda, or other

 records deemed relevant or material to the investigation. Id.

        3.      The Formal Order directs the Commission’s staff to conduct a private

 investigation to determine whether Trader’s Cafe and its “affiliates and/or other individuals or

 entities related thereto” have engaged in, or are about to engage in, the enumerated potential

 violations of the federal securities laws. Id. The Investigation has revealed that Traders Café, a

 U.S.-based day trading firm, maintained a master account at SureTrader.

        4.      The Commission is investigating, among other things, possible ongoing violations

 of Section 15(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78o(a).
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 4 of 20



 Section 15(a) prohibits unregistered broker-dealer conduct. Id.1Swiss America, a Bahamian

 broker-dealer, is not registered as a broker-dealer in the United States. Nor is its principal, Guy

 Gentile. However, at least one-half of Swiss America’s clients are United States residents and it

 employs more than fifty “experienced employees,” servicing more than 20,000 clients, and

 processing over 12,000 trades per day. [Exhibit 4, Swiss America Website].

        5.      The Investigation has revealed that Swiss America and Gentile have transferred

 U.S. customer funds from overseas to the U.S. bank account at Wells Fargo for Marin’s

 company, Mint Custody.

        6.      Marin is the sole employee and owner of Mint Custody, a Delaware corporation

 Marin claims is in the business of “holding custody.” [Exhibit 5, Bank Account Opening

 Documents, at p.2]. At all relevant times, Marin had exclusive control over Mint Custody and its

 U.S. bank account. Id. Marin is not registered with the Commission in any capacity. [Exhibit 6,

 Commission Attestation].




 1
   “Because of the broker-dealer's role as an intermediary between customers and the securities
 markets, broker-dealers have been required to register with the Commission since
 1935.” Registration Requirements for Foreign Broker-Dealers, 54 FR 30013-01, 1989 WL
 279892, at *30014-15 (July 18, 1989). “The definitions in the Exchange Act of broker and
 dealer and the registration requirements of section 15(a) of the Exchange Act were drawn
 broadly by Congress to encompass a wide range of activities involving investors and securities
 markets. Section 15(a) of the Exchange Act generally requires that any broker or dealer using
 the mails or any means or instrumentality of interstate commerce to induce or effect transactions
 in securities must register as a broker-dealer with the Commission.” Id. Foreign broker dealers
 are not exempt from the S.E.C.’s registration and regulatory regime simply by virtue of their
 location outside of the United States. See Rule 15a-6(a)(1). “A broker-dealer that solicits a
 transaction with a U.S. investor must be registered with the Commission,” and “solicitation” is
 construed broadly as “any affirmative effort by a broker or dealer intended to induce
 transactional business for the broker-dealer or its affiliates,” and “includes efforts to induce a
 single transaction or to develop an ongoing securities business relationship.” Registration
 Requirements for Foreign Broker-Dealers, 54 FR 30013-01, 1989 WL 279892 (July 18, 1989) at
 *30017-18.
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 5 of 20



        7.      Just days after the Commission issued its first subpoena to Marin in September

 2017, Marin closed the Mint Custody account. [Exhibit 1, September Subpoena; Exhibit 7,

 Account Closing Documents].

        8.      Marin is an attorney licensed to practice law in New York, Connecticut, and the

 District of Columbia.

              B. The Commission’s Subpoenas, and Marin’s Failure to Comply

        9.      On September 1, 2017, the Commission issued a subpoena for Marin to appear for

 testimony in Miami, Florida on September 19, 2017. [Exhibit 1].

        10.     Over the course of more than one year, Marin has alternated between refusing to

 appear absent a Court Order, agreeing to specific dates for her testimony but cancelling her

 appearance shortly before the testimony date, seeking extensions of time for her testimony, and,

 most recently, stating she will never appear for testimony. Some of this history is as follows:

                a.       Marin fails to appear for testimony. On September 19, 2017, Marin fails
 to appear for her testimony pursuant to the subpoena.

              b.     After failing to appear, Marin claims the Commission cannot compel
 her testimony in Miami. On September 25, 2017, Marin, who is then pro se, asserts that the
 Commission lacks jurisdiction and cannot compel her appearance in Miami for testimony
 [Exhibit 8].

                c.     Marin then agrees to testify in New York on specific dates and the
 Commission accommodates Marin by rescheduling her testimony to occur in New York on
 a date Marin chose. On October 13, 2017, Marin states she will appear for testimony in New
 York and offers November 7-10, 2017 for her rescheduled testimony. Id. Accordingly, Marin’s
 testimony is rescheduled for November 9, 2017 at the Commission’s New York Regional Office.
 Id.

                 d.    Shortly before the rescheduled testimony date, Marin states she will
 not attend her rescheduled testimony because her opposing counsel’s father on another
 case is on life support. On November 3, 2017, Marin claims she cannot appear on November 9,
 2017 because “an attorney adversary's father was just put on life support.” Id. Marin offers
 November 20, 2017 as a new date for her testimony. Id.
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 6 of 20



              e.     The Commission then reschedules Marin’s testimony a second time on
 a date Marin chose. The Commission reschedules Marin’s testimony to occur in New York on
 November 20, 2017. [Exhibits 9 & 10].

                f.     Three days before the second rescheduled testimony date, Marin
 states she will not appear. On November 17, 2017, Marin’s newly-retained counsel (“First
 Counsel”) states Marin will not appear for testimony on November 21, 2017. [Exhibit 11].

               g.     Marin’s First Counsel states the earliest Marin can testify is
 December 15, 2017. On November 24, 2017, Marin’s counsel advises the Commission that
 Marin can appear for testimony in New York on December 15, 2017. Id. Before expending
 resources for travel and court reporter arrangements a third time, on November 27, the
 Commission asks Marin’s counsel to confirm that she will appear this time. Id.

               h.     Marin’s First Counsel changes course and asserts Marin will not
 appear for testimony absent a Court Order. On December 5, 2017, Marin’s First Counsel
 advised the Commission that she will not appear for testimony pursuant to the subpoena absent a
 Court Order compelling her appearance. [Exhibit 12].

                i.     The Commission continues its Investigation by issuing a subpoena for
 documents, which she similarly will not produce. On December 6, 2017, the Commission
 issues a subpoena for documents to Marin and serves her by mailing the subpoena to the address
 under which is registered with the New York, Connecticut, and District of Columbia bars and
 emailing the subpoena to her counsel. [Exhibit 13].

              j.      Marin refuses to produce documents absent a Court Order. [Exhibit
 14]. Marin’s First Counsel ignores the Commission’s repeated requests to understand why she
 would not comply with any subpoena absent a Court Order.

              k.      The Commission continues the Investigation and confirms we must
 obtain Marin’s testimony and document production.

              l.     Marin’s First Counsel notifies the Commission he no longer
 represents Marin. [Exhibit 15].

                m.     The Commission once again confers with Marin directly, as she is now
 once again pro se, and she states for the first time that she is an attorney for Guy Gentile
 and asserts she cannot produce unless the Court “waive[s]” the attorney-client privilege.
 The Commission reaches out to Marin directly to ask if she will comply with the subpoena and
 appear for testimony. Without answering the question directly, Marin states that she is an
 attorney for Guy Gentile2 and a Court must “remove” the attorney-client privilege. [Exhibit 17].


 2
   Marin has never identified how or in what matter she has ever represented Gentile or his
 entities, and she has not appeared as an attorney for Guy Gentile in connection with the
 Commission’s Investigation. On Marin’s law firm website, she identifies her practice areas are
 Real Estate, Real Property, Trademarks and Service marks, and Campaign Finance. [Exhibit 16,
 Marin Website]. Whether Marin is an attorney is not relevant to the Commission’s inquiry
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 7 of 20



                 n.       The Commission explains to Marin that we are not seeking her
 testimony in connection with her work as an attorney or any privileged matter. On
 September 4, 2018, the Commission asks Marin to confirm whether she can appear for testimony
 September 13, 2018, and offers to conduct the testimony in New York as a courtesy. [Exhibit
 18]. Marin responds that she nonetheless requires Gentile’s “permission” to testify and that she
 is unable to set a testimony date. Id.

                o.      The Commission confers with Marin, who is an attorney, about
 blanket assertions of privilege and requests dates for her testimony and document
 production. On September 7, 2018, the Commission confers with Marin about blanket
 assertions of privilege, offers her case law that privilege is properly asserted on a question-by-
 question basis at testimony rather than by simply refusing to appear, offers to speak to discuss
 the issue in more detail, and requests dates in September for her testimony. Id. Marin requests
 case citations for the principle that a blanket assertion of privilege is improper. Id. The
 Commission sends Marin the case law she requested [Exhibit 19] and offers to take her
 testimony in New York as a courtesy. [Exhibit 20].

                 p.     Marin claims she requires more time to review and evaluate
 responsive documents, and offers October 3 or 10, 2018 for her testimony. The Commission
 then reschedules the testimony to occur on October 3, 2018 in New York and reschedules the
 production date for documents. [Exhibit 21]. On September 14, 2018, Marin confirms she will
 appear to testify on October 3, 2018. [Exhibit 22].

                q.    Marin then cancels the fourth rescheduled testimony date. On
 September 27, 2018 the Commission is contacted by new counsel who tells us Marin cannot
 appear for the October 3 testimony, counsel requires time to prepare, and she cannot provide a
 timeframe for when Marin will appear. [Composite Exhibit 23].

                r.      Marin’s Second Counsel confers with undersigned and Assistant
 Regional Director Jessica Weissman by telephone about the document production, and
 reads us the requests in the subpoena for documents that she believes seek privileged
 documents. This call occurs October 9, 2018. Marin’s Counsel also asks the Commission to
 provide proof that the subpoena for documents was served.

                s.     Three days later, Marin’s Second Counsel claims the address to which
 the Commission served the subpoena for documents is an incorrect address. Marin’s
 Second Counsel asserts Marin was not served, despite the fact that she read to us from the
 subpoena three days prior, the Commission never sent the subpoena to Marin’s Second Counsel,
 Marin’s First Counsel had also previously conferred about the subpoena for documents, and
 Marin herself had previously conferred with the Commission about the subpoena for documents.

                 t.   Marin claims she cannot travel for testimony until November or
 December. Marin’s Second Counsel suggests October 29, 30, or 31 for testimony and asks that
 it take place in New York. [Exhibit 24]. The Commission requests other dates in October for

 concerning Marin’s Mint Custody business, her business transactions, her use and transfer of
 investor funds through Mint Custody, and her other conduct in her capacity as a non-lawyer.
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 8 of 20



 the testimony to occur in Miami pursuant to the subpoena, and Second Counsel advises that
 Marin cannot travel to Miami until November or December. [Exhibit 25].

              u.     The Commission offers Marin sixteen (16) additional options for
 testimony dates in Miami in November. [Exhibit 26].

                v.       Two weeks later, Marin’s Second Counsel finally responds, claiming
 she will only testify in New York and cannot appear until January 2019. [Exhibit 27].

             w.     Marin’s Second Counsel claims Marin will not comply with the
 subpoena for documents because it was not properly served and the subpoena seeks
 documents “concerning Ms. Marin’s client(s).” Id.

              x.    The Commission offers additional testimony dates and offers to travel
 to New York to accommodate Marin. [Exhibit 28].

               y.      On November 9, 2018, Marin’s Second Counsel responds to the
 Commission’s offer of additional dates in the location Marin selected, stating Marin “does
 not intend to appear for testimony at this time. Sorry for the inconvenience.” [Exhibit 29].
 When asked to provide clarification, Marin’s Second Counsel advises the Commission that we
 should “assume that she will not appear” because “her very close friend is facing a serious health
 crisis.” Id.

                z.    On November 19, the Commission began efforts to again serve Marin
 with a subpoena for documents via a process server. The subpoena includes the same
 requests as the December 2017 subpoena, and sets December 10, 2018 as the production date.
 [Exhibit 2].

                aa.     On December 2, the Commission serves Marin, this time via process
 server, with a re-issued subpoena for documents. Id. Despite questioning Marin’s assertion
 that she did not receive the subpoena for documents, the Commission re-serves the subpoena to
 the same address where Marin was recently served in a civil case without objection. U.S. v.
 Marin, 18-cv-09307 (S.D.N.Y.) (civil case alleging Marin’s violations of the federal tax laws).

                bb.    Marin fails to produce documents on December 10, 2018.

                cc.    On December 10, 2018, a third, newly-retained counsel (“Third
 Counsel”) contacts the Commission to request more time to get up to speed on the case and
 respond to subpoena for documents. The Commission grants Third Counsel a five-day
 extension, until December 15, 2018, and advises Third Counsel that Marin has had the subpoena
 for about a year and Marin and her two prior counsel have conferred about it with the
 Commission. After Third Counsel raises question about the Commission’s scope of authority to
 issue the subpoenas under the Formal Order, undersigned counsel emails them case law.
 [Exhibit 30].

             dd.    On December 14, 2018, Third Counsel refuses to comply with the
 subpoena. Third Counsel states that “Marin is not able to respond to the subpoena based upon
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 9 of 20



 her good faith objections to its validity (outside the statute of limitations) and breadth.” They
 also claim a lack of any nexus between the subpoena and the Formal Order. [Exhibit 31].

               ee.    Commission staff attempts to confer with Third Counsel, and they do
 not respond to our efforts. Id.

        11.    The Commission has exhausted all efforts to obtain Marin’s testimony. Despite

 reissuing the subpoena for documents and serving Marin again, she refuses to comply.

 Accordingly, we are seeking an Order to Show Cause why Marin should not appear for

 testimony and produce documents pursuant to the subpoenas, and an Order enforcing the

 subpoenas.
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 10 of 20



                                  III. MEMORANDUM OF LAW

            A. The Court Has Jurisdiction And Venue Properly Lies In This District

         Congress gave the Commission broad authority to conduct investigations and require

  production of evidence and testimony relevant to those investigations. See, e.g., Sections 21(a)

  and (b) of the Exchange Act, 15 U.S.C. §§ 78u(a) and (b) (“For the purpose of any such

  investigation, or any other proceeding under this title, any member of the Commission or any

  officer designated by it is empowered to administer oaths and affirmations, subpoena witnesses,

  compel their attendance, take evidence . . . .”); see also S.E.C. v. Jerry T. O’Brien, Inc., 467 U.S.

  735, 745 (1984) (“It appears, in short, that Congress intended to vest the Commission with

  considerable discretion in determining when and how to investigate possible violations of the

  statutes administered by the Commission”); S.E.C. v. Dresser Indus., Inc., 628 F.2d 1368, 1380

  (D.C. Cir. 1980) (given the Commission’s broad statutory mandate to investigate, there was

  “virtually no possibility” the Commission exceeded its authority in issuing an investigative

  subpoena).

         When parties refuse to comply with lawful Commission demands for testimony and

  documents issued pursuant to the Commission’s broad statutory authority to investigate,

  Congress has authorized the Commission to seek, and the federal courts to issue, orders

  compelling production or testimony. “In case of . . . refusal to obey a subpoena issued to any

  person, the Commission may invoke the aid of any court of the United States within which the

  jurisdiction of which such investigation or proceeding is carried on . . . in requiring the

  attendance and testimony of witnesses and the production of books, papers, correspondence,

  memoranda, and other records.” Section 21(c) of the Exchange Act, 15 U.S.C. § 78u(c). That

  very language also provides that venue lies in the Southern District of Florida, as it provides the
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 11 of 20



  Commission may seek a court order “within which the jurisdiction of which such investigation or

  proceeding is carried on, or where such person resides or carries on business.” Id.

         Here, venue is proper in this district because the Investigation is being carried on in and

  requires Marin to appear in the Southern District of Florida. [Exhibits 1 & 2].

                      B. The Court Should Conduct A Summary Proceeding

         Under Rule 81(a)(5), Proceedings Involving a Subpoena, the Federal Rules of Civil

  Procedure apply, except as otherwise provided by statute, local rule, or by court order in the

  proceedings. As the Court noted in United States v. Elmes, 532 F.3d 1138, 1144 (11th Cir.

  2008), summons enforcement proceedings are “most appropriate for streamlined procedures”

  (internal citation omitted). See also S.E.C. v. Sprecher, 594 F.2d 317, 320 (2d Cir. 1979)

  (upholding right of district court to enforce subpoenas in summary proceedings without the filing

  of a complaint pursuant to Section 22(b) of the Securities Act, 15 U.S.C. § 77v(b), which allows

  a district court to enforce a subpoena “upon application by the Commission”); SEC v. McCarthy

  322 F.3d 650, 655 (9th Cir. 2003) (“summary proceedings may be conducted without formal

  pleadings, on short notice, [and] without summons and complaints. . .”) (quoting New Hampshire

  Fire Ins. Co. v. Scanlon, 362 U.S. 404, 406 (1960)); First Nat’l Bank of Miami Springs, 655 F.2d

  661, 663 (5th Cir. 1981) ([Rule 81(a)(3)] make[s] application of the rules of civil procedure in

  subpoena enforcement proceedings discretionary with the district court”). 3

         Accordingly, the Commission asks the Court to promptly set an Order to Show Cause

  Hearing so that Marin’s failure to comply with the subpoena is not allowed to continue. S.E.C. v.

  First Security Bank, 447 F.2d 166, 168 (10th Cir. 1971).



  3
   The predecessor to Rule 81(a)(5) is 81(a)(3), but the change was “without substantive
  difference.” US v. AS Holdings Group, LLC, 521 Fed. Appx. 405, 409, fn. 2 (6th Cir., April 3,
  2013).
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 12 of 20



          C. The Commission’s Subpoena Satisfies All Requirements for Enforcement

         A district court’s role in a proceeding to enforce an administrative subpoena “is limited.”

  EEOC v. Tire Kingdom, Inc., 80 F.3d 449, 450 (11th Cir. 1996). Under that limited review, a

  court should enforce an administrative subpoena if it is reasonably relevant to an authorized

  investigation. Id.; EEOC v. Technocrest Sys., 448 F.3d 1035, 1040 (8th Cir. 2006).

         Courts have generally looked at four criteria to determine whether to enforce a

  Commission subpoena: (1) the investigation is being conducted pursuant to a legitimate purpose;

  (2) the inquiry is relevant to that purpose; (3) the information the Commission seeks is not

  already in its possession; and (4) the Commission has fulfilled the necessary administrative steps.

  United States v. Powell, 379 U.S. 48, 57-58 (1964); RNR Enterprises, Inc. v. S.E.C., 122 F.3d 93,

  96-97 (2d Cir. 1997); S.E.C. v. Howatt, 525 F.2d 226, 229 (1st Cir. 1975); S.E.C. v. Brigadoon

  Scotch Distributing Co., 480 F.2d 1047, 1053 (2d Cir. 1973). Once the Commission satisfies

  these criteria, the burden shifts to a respondent to demonstrate the subpoena is unreasonable.

  Brigadoon Scotch, 480 F.2d at 1056. However, the burden of showing unreasonableness “is not

  easily met” as long as the Commission’s inquiry is legally authorized and the information it

  seeks is relevant to the inquiry. Id.

                               1. The Commission’s Purpose is Lawful

         As discussed above, Congress has given the Commission broad authority to investigate

  whether the federal securities laws, rules, and regulations “have been or are about to be

  violated.” Section 20(a) of the Securities Act, 15 U.S.C. § 77t(a); Sections 21(a) and (b) of the

  Exchange Act, 15 U.S.C. §§ 78u(a) and (b). Pursuant to that authority, the Commission issued

  the Formal Order authorizing designated officers to conduct an investigation into possible

  violations of Sections 5(a), 5(c) and 17(a) of the Securities Act and Sections 15(a) and 10(b) of
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 13 of 20



  the Exchange Act and Rule 10b-5 thereunder by Traders Cafe, its affiliates, and any related

  persons and entities. [Exhibit 2].

         Pursuant to the authority conferred under the Formal Order, the Commission’s

  investigative team issued subpoenas to Marin seeking her testimony and the production of

  documents. The subpoenas are within the parameters of the Commission’s broad discretion to

  investigate: “For the purpose of any such investigation, or any other proceeding under this title,

  any member of the Commission or any officer designated it is empowered to administer oaths

  and affirmations, subpoena witnesses, compel their attendance, take evidence . . . .”); see also

  O’Brien, 467 U.S. at 745 (“It appears, in short, that Congress intended to vest the SEC with

  considerable discretion in determining when and how to investigate possible violations of the

  statutes administered by the Commission.”); Dresser Indus., 628 F.2d at 1380 (given the

  Commission’s broad statutory mandate to investigate, there was “virtually no possibility” the

  Commission exceeded its authority in issuing an investigative subpoena).

         Accordingly, the Commission’s purpose in issuing the subpoenas was lawful.

                          2. The Commission Seeks Relevant Information

         The measure of relevance used in subpoena enforcement actions is “quite broad.” United

  States v. Florida Azalea Specialists, 19 F.3d 620, 624 (11th Cir. 1994). A district court may

  enforce a subpoena so long as “the materials sought are not clearly irrelevant or immaterial.”

  S.E.C. v. Arthur Young & Co., 584 F.2d 1018, 1029 (D.C. Cir. 1978) (upholding district court’s

  use of that language as standard for relevance).

         The Commission is investigating possible ongoing violations of the federal securities

  laws. The potential violations are serious and wide-ranging. There are numerous customers and
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 14 of 20



  a tremendous amount of customer money at issue, some of which passed through accounts in the

  U.S. that Marin controlled.

         Marin’s testimony and the documents sought are highly pertinent to the Commission’s

  Investigation. The Investigation concerns, among other things, an overseas brokerage soliciting

  U.S.-based customers in violation of the federal securities laws. Those customer accounts and

  funds, and the use of U.S. accounts to retain or utilize those funds, is highly relevant to the

  Commission’s inquiry. Marin’s Mint Custody company received and redirected some of these

  funds in the U.S. Marin had sole control over U.S.-based Swiss America customers’ funds.

  [Exhibits 4 & 6]. However, shortly after the Commission issued a subpoena to Marin, she closed

  the account. [Exhibit 7].

   The testimony and evidence sought from Marin is relevant to the Investigation, which concerns

    matters play a significant role in protecting investors. Registration Requirements for Foreign

       Broker-Dealers, Sec. Rel. No. 25801; 53 FR 23645, 1988 WL 1000013 (June 14, 1988)

  (“Registration of market professionals is a key element in the federal statutory scheme and plays

  a significant role in protecting investors.”). “[Registration] promotes baseline levels of integrity

         among broker-dealers and their personnel dealing with investors, through statutory

   disqualification provisions and the Commission's disciplinary authority; retention of sufficient

     capital to operate safely, through Commission net capital requirements; and maintenance of

      adequate competency levels, through self-regulatory organizations (“SRO”) qualification

   requirements.” Id. The Commission’s broad enforcement authority over broker-dealers “helps

   assure that investors in the U.S. securities markets are protected by the statutory and regulatory

   provisions governing the U.S. securities industry.” Id. Moreover, “the Commission's financial

   supervision of all entities participating in the interdependent network of securities professionals
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 15 of 20



      contributes to the financial soundness of this nation's securities markets.” Id. 3. Marin

                          Possesses Information the Commission Lacks

         Marin possesses information the Commission lacks. She owns Mint Custody, which

  controlled the customer funds at issue in the Investigation. With the exception of some bank

  records, documents pertaining to Mint Custody are not in our possession. The role of Mint

  Custody in connection with Swiss America, Guy Gentile, and the holding and movement of

  customer funds is critical to the Commission’s inquiry. Marin’s testimony concerning those

  matters is therefore highly pertinent to the Investigation. As set forth above, the Commission has

  continued the Investigation since the initial date of the subpoena. We cannot obtain the evidence

  concerning Mint Custody absent Marin’s testimony and production of documents.

              4. The Commission Has Satisfied All Necessary Administrative Steps

         The Commission issued the Subpoena in accord with all applicable administrative

  requirements. Section 19(c) of the Securities Act, 15 U.S.C. § 77s(c), and Section 21(b) of the

  Exchange Act, 15 U.S.C. § 78u(b), empower the Commission to subpoena documents and

  testimony in the course of investigations. Here, Sajjad Matin, an attorney for the Division of

  Enforcement, designated as an officer of the Commission in the Formal Order, issued the

  Subpoena to Marin. [Exhibits 1 & 2].

    D. Marin Cannot Show the Subpoenas Are Unreasonable And Her Excuses Lack Merit

      1. The Subpoenas Are Reasonable – And Marin Does Not Argue To The Contrary

         As set forth above, the Commission has satisfied all requirements for enforcement of the

  subpoenas. Accordingly, Marin would have to demonstrate that the subpoenas are unreasonable.

  Brigadoon Scotch, 480 F.2d at 1056. Because the Commission’s inquiry is legally authorized

  and the Commission seeks information relevant to the Investigation, Marin’s burden “is not
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 16 of 20



  easily met.” Id. Marin has not argued that any subpoena is unreasonable. Accordingly, she

  cannot meet this burden. Instead, she has offered different excuses over the past year, primarily

  revolving around the health of her friend or the health of her opposing counsel’s father, as the

  reason she will not appear.

            2. Marin Cannot Use Her Law License As A Shield To Avoid Compliance

           At various times over the course of the conferrals in this matter, Marin has indicated she

  will not comply with the subpoenas because she is a lawyer and purportedly represents Gentile

  and his companies. Marin has not identified this purported attorney-client relationship with

  Gentile or any company, and the Commission is aware of none. Marin has not identified any

  request that seeks attorney-client privileged information.         Nor has Marin identified any

  responsive document that is privileged. Instead, she has done nothing more than make a blanket

  assertion of privilege. She has utterly failed to meet her burden of proof for raising a privilege

  claim.

               a. Marin Has Made No Attempt To Meet The Burden of Demonstrating
                              An Attorney-Client Privilege Exists

           To properly raise an attorney-client privilege, Marin has the burden of establishing (1) the

  existence of an attorney-client relationship and (2) the confidential nature of the information

  sought. In re Grand Jury Subpoena, 831 F.2d 225 (11th Cir. 1987) (reversing and remanding

  district court order quashing subpoena for documents based on attorney’s blanket assertion of

  attorney-client privilege). She has made no attempt to meet either burden.

           Marin has failed to identify in what regard (if any) she is or was ever retained by anyone.

  Thus, she cannot meet the first element of establishing a privilege exists. As to the second

  element, Marin has not appeared for testimony and thus has not – and cannot – identify any

  response to any testimony question that is privileged. Further, as the Commission has repeatedly
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 17 of 20



  advised Marin, we are not seeking testimony about any privileged communications.            “The

  attorney-client privilege exists to protect confidential communications between client and lawyer

  made for the purpose of securing legal advice.” In re Slaughter, 694 F.2d 1258, 1260 (11th Cir.

  1982). The Commission is seeking Marin’s testimony in connection with conduct related to her

  ownership of Mint Custody, and as a person who has received investor funds from Gentile’s

  companies, maintained a bank account apparently for that purpose, moved investor funds, and

  has done business with Gentile and his companies, either directly or through her company Mint

  Custody. These questions do not seek privileged information. In re Grand Jury Investigation,

  769 F.2d 1485, 1488 (11th Cir.1985) (“[T]hese questions do not seek information of appellant

  concerning actions taken in a legal capacity, but rather focus on the attorney's actions as banker

  and business advisor for his client. Questions pertaining to such activities are not precluded by

  the attorney work-product privilege.”).

         As for the subpoena for documents, Marin has not identified a single responsive

  document that is privileged. Subpoena request numbers 1-8 seek transactional and business

  documents, which are not covered by the attorney-client privilege. In re Grand Jury Subpoena,

  831 F.2d at 228 (“An attorney who acts as his client’s agent for receipt or disbursement of

  money or property to or from third parties is not acting in a legal capacity, and records of such

  transactions are not privileged.”); In re Grand Jury Investigation, 769 F.2d at 1488 (matters

  relating to an attorney’s actions as banker or business advisor are not privileged). To the extent

  any responsive documents are privileged, she has not met her burden of identifying a single one,

  let alone demonstrating a privilege exists.

         Accordingly, Marin has not met her burden of demonstrating any attorney-client privilege

  in connection with the subpoenas.
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 18 of 20



                      b. Marin’s Blanket Assertion of Privilege Is Improper

         Marin’s blanket assertion of privilege to avoid appearing for testimony and responding to

  the subpoena for documents is improper. “A party cannot meet its burden of proof with a

  blanket assertion of privilege.” In re Grand Jury Subpoena, 831 F.2d 225 (11th Cir. 1987)

  (reversing and remanding district court order quashing subpoena for documents based on

  attorney’s blanket assertion of attorney-client privilege).      Whether Marin’s testimony or

  document production could incriminate Marin or one of her purported clients is not relevant. In

  re Grand Jury Matter No. 91-01386, 969 F.2d 995, 997 (11th Cir. 1992) (reversing district court

  order quashing subpoena on attorney-client privilege grounds) (“Merely because a matter which

  a lawyer is asked to reveal might incriminate a client does not make that matter privileged. The

  privilege is not designed to protect revelation of incriminating matters, only confidential

  communications between the attorney and client regarding the matter of representation.”).

         As for the subpoena for testimony, it is well-established in this Circuit that “privilege is

  not a defense to enforcement of a summons to testify; such claims are tested by refusing to

  answer specific questions after enforcement and defending the subsequent contempt

  proceeding.” United States v. Davis, 636 F.2d 1028, 1039 (5th Cir. Feb. 12, 1981) (affirming

  enforcement of administrative subpoena and rejecting blanket claim of attorney-client privilege

  for failure to appear for testimony). Similarly, in connection with a subpoena for documents, an

  attorney may invoke the attorney-client privilege on behalf of her clients, but must do so on a

  document-by-document basis. In re Grand Jury Subpoena, 831 F.2d at 257.

         Accordingly, even if Marin meets her burden of demonstrating an attorney-client

  relationship with Gentile or his companies – which she has yet attempted – Marin must comply

  with the subpoenas. The Court should order Marin to appear for testimony, where, if a privilege
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 19 of 20



  exists, she would have an opportunity to refuse to answer specific questions on the basis of

  attorney-client privilege. The Court should also order Marin to respond to the subpoena for

  documents, and to raise any privilege claims on a document-by-document basis.
Case 1:19-mc-20493-UU Document 1 Entered on FLSD Docket 02/06/2019 Page 20 of 20



                                         IV. CONCLUSION

         The Commission has satisfied all the requirements for enforcement of the subpoenas.

  Accordingly, the Commission requests this Court to expeditiously conduct a summary

  proceeding and issue an Order to Show Cause compelling Marin to appear before the Court and

  show cause why the Commission’s subpoenas should not be enforced. The Commission also

  seeks an Order enforcing the subpoenas.



  February 6, 2019                      Respectfully submitted,


                                By:     Amie Riggle Berlin
                                        Amie Riggle Berlin, Esq.
                                        Senior Trial Counsel
                                        Florida Bar No. 630020
                                        Direct Dial: (305) 982-6322
                                        Email: berlina@sec.gov

                                        Attorney for Plaintiff
                                        SECURITIES AND EXCHANGE            COMMISSION
                                        801 Brickell Avenue, Suite 1800
                                        Miami, Florida 33131
                                        Telephone: (305) 982-6300
                                        Facsimile: (305) 536-4154

                                CERTIFICATE OF CONFERRAL

  I hereby certify that, as set forth in this Application, Commission staff and I conferred with

  counsel for Carla Marin in an effort to resolve this matter and asked Marin’s counsel to confer

  further, but counsel did not respond to our request.
